393 Mich. 136 (1974)
223 N.W.2d 290
HILL
v.
HUSKY BRIQUETTING, INC
Docket No. 56,109.
Supreme Court of Michigan.
November 21, 1974.
Kozlow, Jasmer & Woll, P.C., for plaintiffs. Harvey, Kruse & Westen, P.C., for defendant.

ORDER
On order of the Court, the application for leave to appeal is considered and the same is hereby granted. On its own motion, pursuant to GCR 1963, 865.1(7), this Court peremptorily affirms the decision of the Court of Appeals.
In Marietta v Cliffs Ridge, Inc, 385 Mich. 364, 369-370 (1971), we said:
"The customary usage and practice of the industry is relevant evidence to be used in determining whether or not this standard has been met. Such usage cannot, however, be determinative of the standard."
To the extent that Cheli v Cudahy Brothers Co, 267 Mich. 690 (1934), and Barton v Myers, 1 Mich. App. 460 (1965), declare a contrary rule, they no longer will be followed.
*137 NOTE: Where possible, a syllabus (headnote), such as this, will be released at the time the opinion is released. This syllabus is not a part of the opinion of the Court but has been written by the Supreme Court Reporter as a summary of the case for the convenience of readers. See United States v Detroit Lumber Company, 200 U.S. 321, 337; 26 S. Ct. 282; 50 L. Ed. 499 (1906).